         Case 1:19-cv-02209-JPO-SLC Document 52 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THERESA MCDONALD,

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 19 Civ. 2209 (JPO) (SLC)

                                                               TELEPHONE CONFERENCE
J.C. PENNEY CORPORATION, INC.,
                                                                 SCHEDULING ORDER
                                Defendant.



SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference was held today, June 25, 2020, regarding Defendant’s Notice of

Suggestion on Pendency of Bankruptcy for J.C. Penney Company, Inc., et al. and Automatic Stay

of Proceedings. (ECF No. 48). This case is stayed and all deadlines terminated, pending

completion of Defendant’s bankruptcy proceeding. Defendant is directed to file a status report

by Friday, September 25, 2020.


Dated:             New York, New York
                   June 25, 2020

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
